Citation Nr: 1025996	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  09-46 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral flat 
feet, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for foot calluses , 
and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1968 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Acting Veterans 
Law Judge in June 2010, and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R.§ 20.700(e) 
(2009).  A transcript of the hearing is associated with the 
claims file.

During the Veteran's Board hearing, he raised a claim of 
clear and unmistakeable error with respect to a June 2000 
rating decision.  This matter is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  In an unappealed June 2000 decision, the RO denied a request 
to reopen a  claim of entitlement to service connection for a 
bilateral foot condition, to include bilateral flat feet.  

2.  The evidence associated with the claims file subsequent to 
the June 2000 decision is not cumulative or redundant of evidence 
previously of record and is sufficient to raise a reasonable 
possibility of substantiating the claim of service connection for 
bilateral flat feet.

3.  In an unappealed December 2006 decision, the RO denied a 
request to reopen a claim of entitlement to service connection 
for calluses of both feet.  

4.  The evidence associated with the claims file subsequent to 
the December 2006 decision is not cumulative or redundant of 
evidence previously of record and is sufficient to raise a 
reasonable possibility of substantiating the claim of service 
connection for calluses of the feet.

5.  The competent evidence of record is at least in equipoise as 
to whether the Veteran's bilateral flat feet disorder is 
etiologically related to service

6.  The competent evidence of record is at least in equipoise as 
to whether the Veteran's calluses of the feet are etiologically 
related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral flat 
feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for calluses of the 
feet.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2009).

3.  Resolving all reasonable doubt in favor of the Veteran, a 
bilateral flat feet disorder was incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).

4.  Resolving all reasonable doubt in favor of the Veteran, 
calluses of the feet were incurred in active service.  38 
U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the Veteran's 
claims for service connection for bilateral flat feet and foot 
calluses and to his establish entitlement to service connection 
for those disabilities.  Therefore, no further development with 
respect to the matters decided herein is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2009) or 38 C.F.R. § 
3.159 (2009).

Claims to Reopen

Legal Criteria

In general, rating decisions and Board decisions that are not 
timely appealed are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1103 (2009).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with respect to 
that claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009)

Analysis

The Veteran was originally denied service connection for calluses 
of both feet in an October 1973 rating decision.  At that time, 
the RO determined that there were no residuals of in-service 
treatment for calluses, and no evidence to show treatment for the 
claimed condition since separation from service.  The RO denied 
reopening the claim in December 2006, finding that new and 
material evidence had not been received.  

With respect to the Veteran's claimed bilateral flat feet, the 
record reflects that the Veteran was denied service connection 
for bilateral flat feet in a May 1981 Board decision, as there 
was no evidence of bilateral flat feet in service or until many 
years thereafter.  In June 2000, the RO denied reopening the 
claim of service connection for an unspecified bilateral foot 
condition, to include bilateral flat feet.  The Veteran again 
seeks to reopen these claims.  

With respect to the Veteran's bilateral flat feet claim, the 
evidence at the time of the June 2000 rating decision declining 
to reopen the Veteran's claim of service connection for an 
unspecified bilateral foot condition, to include flat feet, 
included the Veteran's service treatment records, post-service VA 
treatment and examination reports, hearing testimony before a 
Decision Review Officer (DRO) in June 1980, a statement froma 
private physician, and various statement from the Veteran's 
relatives and friends.  In declining to reopen the claim, the RO 
noted that the Board last denied the Veteran's claim in May 1981 
on the basis that there was no evidence of bilateral flat feet in 
service or for nearly ten years following release from active 
duty.  The RO found that the newly submitted evidence was not new 
and material because it did not establish a chronic condition 
since service.

Regarding the Veteran's feet callus claim, the evidence at the 
time of the December 2006 rating decision denying to reopen the 
Veteran's claim for service connection for calluses included all 
the evidence associated with the Veteran's claim file at the time 
of the June 2000 rating decision denying to reopen the flat feet 
claim, with the addition of the VA outpatient treatment records 
dated from 2005 through 2006.  In denying the request to reopen 
the claim, the RO noted that the Veteran was previously denied 
service connection for calluses as there was no evidence showing 
that such calluses were a result service.  It denied reopening on 
the basis that the newly submitted evidence did not relate to 
unestablished fact necessary to substantiate the Veteran's claim, 
nor did it raise a reasonable possibility of substantiating the 
claim.

Since the June 2000 and December 2006 rating decisions, the 
following additional evidence was added to the record: copies of 
progress reports from the VA medical center in Boston from August 
and June 2000 discussing the Veteran's treatment for flat feet 
and calluses indicating that this condition was "typical" of 
active duty personnel, the Veteran's June 2010 Board hearing 
testimony, and various statements from the Veteran.

The medical evidence demonstrating current bilateral foot 
disabilities and linking these disabilities to active duty 
service is new because it tends to show a fact not established by 
the evidence previously of record.  Moreover, at the June 2010 
hearing, the Veteran provided additional detail as to the 
continuity of symptoms relating to both foot disorders since 
active service.

When the evidence is considered with the records showing 
complaints of feet problems in service, it is sufficient to 
establish a reasonable possibility of substantiating the claims.  
Accordingly, new and material evidence has been received to 
reopen the claims.

Reopened Claims

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service connection 
for bilateral flat feet and calluses of the feet, as he believes 
that these disabilities arose as a result of his active duty 
service.

The Veteran's service treatment records establish that he 
received treatment for calluses of the feet in May 1968.  In 
November 1968, he was treated again for calluses.  He was seen in 
the podiatry clinic in January 1969, when it was noted that he 
was using foot supports, and that a tyloma had been debrided.  
New supports were ordered in September 1969 along with further 
callus debridement.  However, there were no foot abnormalities 
noted on the Veteran's November 1969 discharge examination.

With respect to post-service medical evidence, VA outpatient 
treatment records in February 1974 demonstrate treatment for 
calluses of the feet.  A statement from podiatrist Dr. B. 
indicated that the Veteran had been under his care since July 
1979.  During a VA examination in July 1980, it was noted that 
the Veteran complained of calluses of the feet.  A diagnosis of 
minimal pes planus bilaterally with metatarsalgia and calluses 
was noted.  Later VA outpatient treatment records from 2005 and 
2006 show continued complaint of painful calluses. 

A January 2000 statement from a VA podiatrist revealed that he 
had been treating the Veteran for approximately 8 years.  He 
noted that the Veteran's chief complaint was painful calluses and 
corns on both feet, and that he had suffered from this condition 
for many years.  The examiner indicated that this condition 
started while the Veteran was in the military, and that the 
Veteran attempted self-treatment following his separation from 
service until he sought treatment through a private podiatrist in 
1979.  He opined that the Veteran's current condition was the 
same condition he was receiving treatment for while in service.  

Another VA outpatient progress report from June 2000 noted that 
the Veteran had a painful, scarred callus formation of the 
plantar feet bilaterally.  The examiner observed that while the 
Veteran was not yet service-connected for these foot 
disabilities, this type of callus and intractable plantar 
keratosis formation was typical of military service personnel.  
He noted that the Veteran had been treated in service with 
excision which resulted in permanent scarring of the feet.  An 
assessment of hammer toes of he left feet and intractable plantar 
keratoma formation was noted.  It was indicated that the Veteran 
was to undergo debridement and receive insoles.

During the Veteran's June 2010 Board hearing and in various 
statements from the Veteran and his family members and friends, 
it was noted that the Veteran has suffered from consistent foot 
problems since service.  He testified that he began having foot 
problems and undergoing treatment during service.  While he did 
not recall the exact date when he began medical treatment 
following service, he noted that he self-treated his foot 
problems for many years following service, but eventually sought 
private and VA medical assistance.

It is evident from the record that the Veteran was treated for 
feet problems, namely calluses, both during and since service.  
Moreover, he has continued to seek treatment for calluses since 
service, and has also been diagnosed with bilateral flat feet.  
The opinions of the VA examiners from 2000 indicate that the 
Veteran's feet disabilities are typical of individuals with 
military service, and relate his current bilateral foot 
disabilities to service.  While there is no medical evidence of 
bilateral flat feet or foot calluses for a few years following 
the Veteran's discharge from service, the record contains the 
Veteran's credible, competent statements indicate that he has 
been suffering from feet problems since service, but largely 
self-treated these problems until the late 1970s.

Given the Veteran's in-service treatment of calluses and 
bilateral foot problems, the consistent history of symptoms 
following service, the VA examiners' opinions relating the 
Veteran's foot disabilities to service, and the credible lay 
information provided, the Board concludes that the evidence is at 
least in equipoise as to both issues.  In such cases, reasonable 
doubt in resolved in the appellant's favor.  See 38 C.F.R. § 4.3 
(2009).  Accordingly, service connection for bilateral flat feet 
and calluses of the feet is granted.


ORDER

New and material evidence having been received, the application 
to reopen the claim of service connection for bilateral flat feet 
is granted.

New and material evidence having been received, the application 
to reopen the claim of service connection for calluses of the 
feet is granted.

Service connection for bilateral flat feet is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits.

Service connection for calluses of the feet is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


